DETAILED ACTION

In response to the Amendment filed December 27, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 16, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 6 and 18 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising a housing having a transverse aperture extending through the housing in a direction substantially parallel to the axis, wherein the transverse aperture is disposed at a heel portion of the housing; wherein the 

Claims 4, 8 and 9 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising a housing having a transverse aperture extending through the housing in a direction substantially parallel to the axis; wherein the transverse aperture is disposed at a heel portion of the housing; wherein the transverse aperture is configured to receive a fastener that passes through the transverse aperture to pivotally secure the device to a surface into which the fastener is secured; wherein the transverse aperture is configured to receive a fastener that passes through the transverse aperture to pivotally secure the device to a surface into which the fastener is secured; and wherein, responsive to securing the device to the surface via the fastener, the blade is extendable and an end hook disposed at the first end of the blade is configured to be secured to the surface to hold the device proximate to the surface with the blade extended along the surface such that an operator can make markings along the blade without holding any portion of the device in combination with the remaining limitations of the claims.



Claims 10 – 17 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising a housing having a transverse aperture extending through the housing in a direction substantially parallel to the axis; wherein the transverse aperture is disposed at a heel portion of the housing; wherein the housing comprises a first housing portion and a second housing portion, and wherein the transverse aperture is configured to provide a clamping load to secure the first housing portion to the second housing portion at the heel portion in combination with the remaining limitations of the claims.

Claims 19 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a measuring tape device comprising a housing having a transverse aperture extending through the housing in a direction substantially parallel to the axis; wherein the transverse aperture is disposed at a heel portion of the housing; wherein the housing comprises a first slot disposed in the heel portion extending parallel to the axis to enable a lanyard to be passed through the first slot to engage the transverse aperture; wherein the housing comprises a second slot disposed at the heel portion extending parallel to the axis and to the first slot to receive the lanyard in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 17, 2022






/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861